        Case 9:18-cv-00184-DLC Document 62 Filed 07/14/20 Page 1 of 4



William A. Rossbach
ROSSBACH LAW, P.C.
401 North Washington Street
P. O. Box 8988, Hellgate Station
Missoula, MT 59807-8988
Telephone: (406) 543-5156
Fax:         (406) 728-8878
bill@rossbachlaw.com

Richard A. Ramler                                     Syd McKenna
Jorden S. Ramler                                      Justin Starin
Ramler Law Office, P.C.                               McKenna & Starin, PLLC
202 West Madison Ave.                                 815 E. Front Street, #4A
Belgrade, MT 59714                                    Missoula, MT 59802
Telephone: (406) 388-0150                             Telephone: (406) 327-0800
Fax:         (406) 388-6842                           Fax:          (406) 327-8706
rramler@ramlerlaw.com                                 syd@mslawmt.com
jramler@ramlerlaw.com                                 justin@mslawmt.com
Attorneys for Plaintiffs
              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION
__________________________________________
SHARON TEAGUE and RANDALL TEAGUE,                      CV 18-184-M-DLC
Individually, and in their official capacity as Co-
Personal Representatives of the ESTATE OF
MARK RANDALL TEAGUE,
                    Plaintiffs,                          PLAINTIFFS’ MOTION
                                                          TO COMPEL 30(b)(6)
      v.
                                                         WITNESS FOR ORAL
REMINGTON ARMS COMPANY, LLC;                                 DEPOSITION
REMINGTON OUTDOOR COMPANY, INC.;
SPORTING GOODS PROPERTIES, INC.; E.I.
DU PONT DE NEMOURS & COMPANY;
DOES A to K,

                                          1
        Case 9:18-cv-00184-DLC Document 62 Filed 07/14/20 Page 2 of 4




                    Defendants.




      COMES NOW, Plaintiffs’ and file their Motion to Compel 30(b)(6) Witness

for Oral Deposition.

      On April 24, 2020, Teagues filed a timely Second Notice of 30(b)6)

Deposition requesting Defendants produce a corporate representative to testify on

May 27, 2020, inter alia, about 15 documents regarding DuPont and its

relationship to other Defendants and the legal and financial relationships DuPont

had with those representatives. Less than a week before, at a meet and confer,

Defense Counsel asked to delay that portion of the deposition but did not file a

Rule 26 motion for protective order or otherwise object to the Notice. As described

in the Ramler Declaration and the Teagues’ Brief, Plaintiffs made good faith

efforts to resolve this, but in the end, Defendants refused to provide the witness

that was timely noticed and never filed any Motion for Protective Order.

       Plaintiffs’ therefore request this Court compel Defendants, including

Sporting Good Properties, Inc. and DuPont, to produce a 30(b)(6) witness for oral

deposition on the topics in their timely notice regarding Dupont’s financial and

legal relationships with the other Defendants, alter ego, and punitive damages.



                                          2
        Case 9:18-cv-00184-DLC Document 62 Filed 07/14/20 Page 3 of 4



      As required by L.R. 26.3(c)(1), the parties have had many meet and confer

meetings via phone to try to resolve the disputed issues. Pursuant to L.R. 7.1(c)(1),

Defense counsel was contacted and they object to this Motion.

DATED this 14th day of July, 2020.

                                 RAMLER LAW OFFICE, P.C.

                                 By:    /s/ Richard A. Ramler
                                            Richard A. Ramler

                                 MCKENNA & STARIN, PLLC
                                 ROSSBACH LAW, PC

                                 Attorneys for Plaintiff




         CERTIFICATION OF COMPLIANCE WITH L.R. 26.3(c)(1)


      As required by L.R. 26.3(c)(1), the parties have communicated several times
via phone conversation and detailed letter correspondence to attempt to meet and
confer.


   CERTIFICATION OF COMPLIANCE WITH SCHEDULING ORDER

       As required under the Scheduling Order, Counsel certifies it advised
Plaintiffs that the loser will pay the opposing party’s associated fees and costs.


                          CERTIFICATE OF SERVICE


                                           3
        Case 9:18-cv-00184-DLC Document 62 Filed 07/14/20 Page 4 of 4



      The undersigned certifies that the foregoing document was served upon the
following individuals by the means designated below this 14th day of July, 2020:

[X] CM/ECF                     Clerk, U.S. District Court

[X] CM/ECF                     Robert M. Carlson
                               Corette Black Carlson & Mickelson
                               129 West Park Street
                               P.O. Box 509
                               Butte, MT 59703

[X] CM/ECF                     Dale G. Wills
                               Andrew A. Lothson
                               Swanson, Martin & Bell, LLP
                               330 North Wabash, Suite 3300
                               Chicago, IL 60611

                                        /s/ Richard A. Ramler
                                     Richard A. Ramler




                                        4
